Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in reply to the amendments filed on 7/28/2021. Claim 1 was canceled. Claims 2-13 are new.  Therefore, claims 2-13 are pending and addressed below.
Election/Restrictions
The amendment filed on 7/28/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because newly submitted claims 2-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The invention as originally filed was directed to a method of augmenting a user’s reality while viewing a content stream by transmitting a content stream to a display, wherein the content stream provides a reality to a user, determining an emotional state of the user associated with the content stream, selecting a digital media asset associated with the emotional state of the user and displaying the digital media asset as an overlay on the content stream, wherein the overlay provides an augmented reality to the user.  However, the instant claims are directed to a system for presenting a customized experience to a user based on social network information reflecting the user’s affinities that includes a digital asset repository, a user profile repository, a server, and the steps of (i) select from the digital asset repository, based on the user receive a social network attribute associated with the user, said social network attribute indicative of an affinity of the user and based on the user's interaction with a member of an online community; (iii) receive a user interaction attribute associated with the user, said user interaction attribute indicative of an affinity of the user and based on the user's interaction with the first set of digital media assets; (iv) update the user profile associated with the user based on at least one of the received social network attribute and the received user interaction attribute; and (v) select from the digital asset repository, based on the updated user profile associated with the user, a second set of digital media assets to serve via the network to the user for independent claims 2, 12, and 13 and wherein the second set of digital media assets is displayed as an overlay on the first set of digital media assets for claim 2, .and wherein the second set of digital media assets is combined with the first set of digital media assets for claim 12, and wherein the second set of digital media assets is inserted into the first set of digital media assets for claim 13.  In original claim 1, an emotional state of the user associated with the transmitted content stream was determined and based on that determination, a digital media asset associate with the emotional state of the user was selected and then displayed as an overlay to the content stream.  New independent claims 2, 12, and 13 have nothing to do with determining an emotional state of the user associated with the content stream that was transmitting or selecting and displaying a digital media asset associated with the emotional states of the user as an overlay.  Claims 2, 12, and 13 select a first set of digital media assets based on a user profile, receive a social network attribute associated with the user based on the user’s 
Furthermore, there would be a serious search burden on the examiner if restriction is not required since the Examiner did not search any concepts having to do with a social network, a social network attribute, a user’s interaction with a member of an online community, a user interaction attribute indicative of an affinity of the user, updating a user profile, and selecting digital media assets based on the updated user profile.  The new claims are classified in G05Q50/01 and G06F16/9536.  These classifications were not previously searched by the Examiner and therefore they would be a serious search burden. 
By cancelling the previous claims and adding claims directed to a non-elected invention results in the application having no claims left that can be examined. In other words, the Applicant has no claims remaining that read on the elected invention, which results in a non-responsive amendment.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855.  The examiner can normally be reached on Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARIE P BRADY/Primary Examiner, Art Unit 3621